DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Pfander et al. (US 20150030125 A1)(Pfander).
	Regarding claim 1,  Pfander discloses a processing apparatus comprising:
	a holding section that holds a processing target;	
	Fig. 1 A for baggage scanning enclosure 110A including the conveyor 115A,
	an imaging section that is positionally fixed with respect to the holding section, and images a surface of the processing target; 
	Fig. 1 A for baggage scanning enclosure 110A which comprises an X-ray source and a plurality of detector elements.
	 movement section that moves the processing target in a statein which the holding section holds the processing target, wherein the movement section has a support on which the holding section and the imaging section are fixed; and
	[006] for current systems conduct a back-belt process that requires the conveyor belt to reverse for 0.75 seconds before the belt goes forward and X-rays are generated again. This incurs a 1.5 second delay from the time the image operator presses the forward or resume button on the control panel and time that image data appears once again on the display.
	a control section that controls the imaging section to image the surface of the processing target in a state in which the holding section holds the processing target.
	[0035] In another embodiment, as described in the present specification, the data collection continues forward just enough to allow the system recovery time to become zero. After the operator stops scrolling of scan images, to freeze a particular image for detailed inspection, the conveyance and data collection continues forward for an appropriate amount of time. Thereafter the system discontinues radiating the object, reverses the belt and awaits the operator's start command. Upon the operator's start comments, the already collected data lines or images begin to scroll on the viewing station while the system achieves the steady state parameters it needs for quality inspection. The operator perceives a zero delay since the image scrolling stops and starts immediately with the operator's commands.
	and [0038]-[0039]

	Regarding claim 3,  Pfander discloses the  processing apparatus according to claim 1, wherein the control section controls the imaging section to image the surface of the processing target in a case where the imaging section is relatively stopped with respect to the processing target.
	[0035] In another embodiment, as described in the present specification, the data collection continues forward just enough to allow the system recovery time to become zero. After the operator stops scrolling of scan images, to freeze a particular image for detailed inspection, the conveyance and data collection continues forward for an appropriate amount of time. Thereafter the system discontinues radiating the object, reverses the belt and awaits the operator's start command. Upon the operator's start comments, the already collected data lines or images begin to scroll on the viewing station while the system achieves the steady state parameters it needs for quality inspection. The operator perceives a zero delay since the image scrolling stops and starts immediately with the operator's commands.

	Regarding claim 4,  Pfander discloses the  processing apparatus according to claim 1,wherein the control section controls the imaging section not to image the surface of the processing target in a case where the imaging section is relatively moved with respect to the processing target.
	[0035]

	Regarding claim 5,  Pfander discloses the  processing apparatus according to claim 1, wherein the control section controls the imaging section to image the surface of the processing target in a case where the holding section is not moved by the movement section.
	[0035]

		Regarding claim 16,  Pfander discloses the  processing apparatus according to claim 1, wherein the holding section, the imaging section, and the control section are used in each of a plurality of processing processes.
	Fig. 1A for the system 100A,
	
	Regarding claim 17,  Pfander discloses a  processing system comprising: 
	a processing apparatus that processes a processing target; and 
Fig. 1 A for baggage scanning enclosure 110A including the the conveyor 115A,
	a data storage device that stores data sent from the processing apparatus, wherein the processing apparatus includes a holding section that holds a processing target;
	[0049] As shown in step 302, if the operator continues to examine/review the scanned image of the object 305, other objects continue to be scanned and scan data is stored in buffer memory 350 for subsequent display to the operator. In one embodiment, objects in the queue continue to be scanned until a decision regarding the benignity of the object 305 is made by the operator or until the object 305 reaches the access area 330 or.
	an imaging section that is positionally fixed with respect to the holding section, and images a surface of the processing target; 
	Fig. 1 A for baggage scanning enclosure 110A which comprises an X-ray source and a plurality of detector elements.
	a movement section that moves the processing target in a state in which the holding section holds the processing target, wherein the movement section has a support on which the holding section and the imaging section are fixed; and
	a control section that controls the imaging section to image the surface of the processing target in a state in which the holding section holds the processing target, and
	[006] for current systems conduct a back-belt process that requires the conveyor belt to reverse for 0.75 seconds before the belt goes forward and X-rays are generated again. This incurs a 1.5 second delay from the time the image operator presses the forward or resume button on the control panel and time that image data appears once again on the display.
	wherein the data storage device stores data regarding a position of the imaging section in association with a surface image of the processing target captured by the imaging section.
	[0035] In another embodiment, as described in the present specification, the data collection continues forward just enough to allow the system recovery time to become zero. After the operator stops scrolling of scan images, to freeze a particular image for detailed inspection, the conveyance and data collection continues forward for an appropriate amount of time. Thereafter the system discontinues radiating the object, reverses the belt and awaits the operator's start command. Upon the operator's start comments, the already collected data lines or images begin to scroll on the viewing station while the system achieves the steady state parameters it needs for quality inspection. The operator perceives a zero delay since the image scrolling stops and starts immediately with the operator's commands.
	and [0038]-[0039]

	Regarding claim 18,  Pfander discloses the  processing system according to claim 17, wherein the data storage device further stores processing condition data based on which the processing target is processed by the processing apparatus in association.
	[0049] As shown in step 302, if the operator continues to examine/review the scanned image of the object 305, other objects continue to be scanned and scan data is stored in buffer memory 350 for subsequent display to the operator. In one embodiment, objects in the queue continue to be scanned until a decision regarding the benignity of the object 305 is made by the operator or until the object 305 reaches the access area 330 or.

	Regarding claim 19,  Pfander discloses the  processing system according to claim 17, wherein the data storage device further stores environment data of when the processing apparatus processes the processing target.
	[0049]

	Regarding claim 20,  Pfander discloses a  non-transitory computer readable medium storing a program causing a computer to execute:
	causing a holding section to hold a processing target;
	Fig. 1 A for baggage scanning enclosure 110A including the conveyor 115A,
	causing an imaging section positionally fixed with respect to the holding section to image a surface of the processing target; 
	Fig. 1 A for baggage scanning enclosure 110A which comprises an X-ray source and a plurality of detector elements.
	causing a movement section to move the processing target in a state in which the holding section holds the processing target, wherein the movement section has a support on which the holding section and the imaging section are fixed; 
	[006] for current systems conduct a back-belt process that requires the conveyor belt to reverse for 0.75 seconds before the belt goes forward and X-rays are generated again. This incurs a 1.5 second delay from the time the image operator presses the forward or resume button on the control panel and time that image data appears once again on the display.
	and controlling the imaging section to image the surface of the processing target in a state in which the holding section holds the processing target. 
	[0035] In another embodiment, as described in the present specification, the data collection continues forward just enough to allow the system recovery time to become zero. After the operator stops scrolling of scan images, to freeze a particular image for detailed inspection, the conveyance and data collection continues forward for an appropriate amount of time. Thereafter the system discontinues radiating the object, reverses the belt and awaits the operator's start command. Upon the operator's start comments, the already collected data lines or images begin to scroll on the viewing station while the system achieves the steady state parameters it needs for quality inspection. The operator perceives a zero delay since the image scrolling stops and starts immediately with the operator's commands.
	and [0038]-[0039]

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422